Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 13, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129313                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  MUHAMMAD MALIK,                                                                                      Robert P. Young, Jr.
         Plaintiff-Appellant,                                                                          Stephen J. Markman,
                                                                                                                      Justices

  v        	                                                        SC: 129313     

                                                                    COA: 262399      

                                                                    Wayne CC: 03-317862-NI

  HERLINDA C. CASTANEDA, 

  and CARLOS CASTANEDA,

            Defendants-Appellees. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2005 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 13, 2006                      _________________________________________
           l0406                                                               Clerk